Citation Nr: 1117203	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-36 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a timely substantive appeal of an August 16, 2007, VA rating decision has been received.

2.  Entitlement to service connection for heart disability.

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for arthritis of the right knee, and if so, whether the claim should be granted.

4.  Whether the appellant's income is excessive for VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION


The Veteran had active naval service from February 1945 to July 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that found that the Veteran had not submitted a timely substantive appeal with an August 2007 rating decision which denied service connection for a heart disability, found that new and material evidence had not been presented to reopen a claim of service connection for arthritis of the right knee and found the Veteran's income excessive for pension purposes.

In February 2011, the Veteran and his spouse presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the RO.  Specifically, the Veteran's representative submitted copies of VBA Fast Letter 08-41 and VBA Fast Letter 08-41 Revised in support of the claim.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the case.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of the timeliness of the appeal is addressed in the decision below.  The remaining issues are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for heart disability, whether new and material evidence has been presented to reopen the claim of entitlement to service connection for arthritis of the right knee, and whether the appellant's income is excessive for VA pension benefits were denied by a rating decision in August 2007; the Veteran was notified of this decision by letter dated September 6, 2007.

2.  The Veteran submitted notices of disagreement as to the three issues in September 2007.

3.  The RO issued a statement of the case with respect to the August 2007 rating decision on August 25, 2008, listing all three issues.

4.  A substantive appeal indicating an intent to appeal all issues addressed in the statement of the case was received prior to October 2008.


CONCLUSION OF LAW

The Veteran's substantive appeal was timely filed with respect to the rating decision of August 2007.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  The law requires that a substantive appeal be filed within 60 days from the date of mailing of the statement of the case, or within the remainder of the one-year period from the date of mailing of the notification of the rating decision being appealed, whichever period ends later.  An extension of the 60-day period for filing a substantive appeal or the 60-day period for responding to a supplemental statement of the case may be granted for good cause shown, but the request for an extension must be made prior to expiration of the time limit for filing the substantive appeal.  Otherwise the decision becomes final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.303.

The issues of entitlement to service connection for heart disability, whether new and material evidence has been presented to reopen the claim of entitlement to service connection for arthritis of the right knee, and whether the appellant's income is excessive for VA pension benefits were denied by a rating decision in August 2007.  The Veteran was notified of this decision by letter dated September 6, 2007.

The Veteran submitted a separate notice of disagreement as to each of these claims in September 2007.  The RO issued a statement of the case on August 25, 2008.  The Veteran had until October 25, 2008 to perfect his appeal.  A substantive appeal, dated August 25, 2008, by the Veteran and August 28, 2008, by his wife, was date stamped as received by the RO on December 24, 2008.

At the hearing, he and his wife testified that they mailed the document regular U.S. mail within a few days of receipt of the statement of the case in August 2008.  They testified that they called the RO numerous times to inquire if the form was received, but were told it had not been noted as received yet.  They were told each time to call back in a couple of weeks as the document was received in bulk mail and would take a few days to be seen in the system.  His representative argues that this documentation shows that the Veteran's substantive appeal was submitted to the RO in a timely fashion.  The Board has found the testimony of the Veteran and his wife to be credible.  On that basis and the information provided by VBA Fast Letter 08-41 and VBA Fast Letter 08-41 Revised, the Board finds that the Veteran submitted a timely substantive appeal as to the August 2007 rating decision.  


ORDER

The Board having determined that the Veteran's substantive appeal was timely filed, the benefit sought on appeal is granted to this extent.


REMAND

As to the three issues that were the subject of the August 2007 rating decision, the originating agency should undertake all indicated development and then adjudicate these issues.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all indicated development, to include providing notice to the Veteran and his representative of the elements and evidence required to reopen a previously-denied claim, and of the respective responsibilities of VA and the claimant in obtaining supporting evidence

2.  Then, the RO or the AMC should adjudicate the Veteran's claims on the merits on a de novo basis.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


